Exhibit 10.14

February 26, 2009

Mr. Carlton H. Baab

Dear Carlton:

This letter sets forth the substance of the separation and consulting agreement
(the “Agreement”) that TigerLogic Corporation (the “Company”) is offering to
you.

1. General. Your employment termination date is Thursday, February 26, 2009 (the
“Separation Date”). You acknowledge and confirm that as of the Separation Date,
you have resigned as President and Chief Executive Officer of the Company and
resigned as a member of the Board of Directors of the Company and that you are
no longer an employee of the Company. Your resignation will be considered an
“involuntary termination” for the purposes of benefits provided in section 5(a)
of that certain Amended Change of Control and Severance Agreement by and between
you and the Company, dated December 18, 2008 (the “Amended Severance
Agreement”).

2. Accrued Salary and Paid Time Off. You acknowledge that on the Separation
Date, the Company paid you all accrued salary, and all accrued and unused
vacation (160 hours) earned through the Separation Date, subject to standard
payroll deductions and withholdings.

3. Severance Benefits. Subject to the conditions set forth herein, the Company
will provide you with the following severance benefits (the “Severance
Benefits”) provided that you sign, date, return and allow to become effective
this Agreement.

(a) Severance Payments. The Company will pay you such base salary amount as is
due pursuant to section 5(a) of the Amended Severance Agreement, subject to
section 5(e) of the Amended Severance Agreement (the “Severance Payment”). The
Severance Payment shall be made in one lump sum on the date that is six
(6) months and one (1) day following the Separation Date.

(b) Cash Bonus. The Company does not intend to pay any bonus to any employee or
officer of the Company within six (6) months of the date hereof, and you hereby
represent to the Company that, as of the date of this Agreement, you have not
made any representations with respect to any bonus payment to any of the
employees or officers of the Company. In the event, however, that the Company
does pay a bonus within six (6) months of the Separation Date to any of the
employees set forth on Schedule 1 attached hereto, you will be entitled to a
bonus in an amount equal to the percentage of your final base annual salary as
of the Separation Date equivalent to the highest percentage bonus payment made
(as a percentage of such employees’ respective base annual salaries) to any of
such employees.

(c) Dental, Vision and Health Insurance. You are not currently a participant in
the Company group health plan. To the extent provided by federal COBRA law or,
if applicable, state insurance laws (collectively, “COBRA”), and by the
Company’s current group dental and vision insurance policies, you will be
eligible to continue your group dental and vision insurance benefits at your own
expense following the Separation Date. Later, you may be able to convert to an
individual policy through the provider of the Company’s dental and vision
insurance, if you wish. As an additional severance benefit, if you timely elect
continued group dental and vision coverage through COBRA, the Company will
reimburse your COBRA premium payments sufficient to continue your dental and
vision coverage at the level in effect as of the Separation Date (including
dependent coverage, if applicable), for up to twelve (12) months following the
Separation Date (the “COBRA Payments”), but in no event later than the date you
cease to be eligible for such coverage (e.g., you become eligible for coverage
through a new employer). In addition to the foregoing, the Company will
reimburse your health insurance premium payments sufficient to continue your
current health insurance coverage at the level in effect as of the Separation
Date (including dependant coverage, if applicable and including any rate
changes, if applicable), for up to twelve (12) months following the Separation
Date (“Health Insurance Payments”), but in no event later than the date you



--------------------------------------------------------------------------------

terminate such coverage (e.g., you become eligible for coverage through a new
employer). You hereby agree to promptly notify the Company in writing if you
become eligible for group health, dental or vision insurance coverage through a
new employer during the twelve (12) month period following the Separation Date.

Section 3 of this Agreements sets forth the full extent to which you are
eligible for severance benefits under this Agreement, the Amended Severance
Agreement, any other agreement between you and the Company, or pursuant to any
other Company plan, policy or practice.

4. Consulting Period. Subject to the termination provisions set forth in section
4(d) of this Agreement, you will serve as a consultant to the Company (the
“Consulting Relationship”) from February 27, 2009, through August 27, 2009 (the
“Consulting Period”), in accordance with the following terms:

(a) Consulting Duties. During the Consulting Period, you will be expected to
provide engineering advice on an as-needed basis, as requested by the Company in
writing or via email (the “Consulting Duties”), subject to your reasonable
availability. During the Consulting Period: (i) you will not be required to
appear at the Company’s offices, except as specifically requested by the
Company; (ii) you will have no management responsibilities and may not delegate
work or give work assignments to Company employees without the prior written
approval of the Company’s Chief Executive Officer; and (iii) in no event will
you be required to spend more than thirty (30) hours per month in performing
your Consulting Duties. Following the termination of the Consulting Period, the
Consulting Relationship may be continued on a month-to-month basis, at the
Company’s sole discretion.

(b) Consulting Payments. The Company will pay you an aggregate of $124,000
during the Consulting Period (the “Consulting Fees”), which amount shall be
payable in bimonthly installments. The Company will reimburse you for reasonable
out-of-pocket expenses incurred by you in performing your consulting duties, but
only if those expenses were pre-approved by the Company in writing. The Company
will not withhold taxes, social security or any other payroll deductions from
the Consulting Fees. You will be solely responsible for all federal, state and
local taxes which may be due as a result of these payments. The Company will
report amounts paid to you by filing Form 1099-MISC with the Internal Revenue
Service as required by law.

(c) Stock Options. During the Consulting Period, your Company stock options will
continue to vest and any expiration of those stock options will be in accordance
with the terms of the equity incentive plans and/or related stock option
agreements pursuant to which they were issued.

(d) Termination of Consulting Relationship.

(i) Termination by You. The Consulting Relationship is terminable by you at
will. Accordingly, you may terminate the Consulting Relationship at any time,
with or without cause, and with or without advance notice. In the event you
terminate the Consulting Relationship, you will continue to receive the
Severance Benefits specified in section 3 of this Agreement (as scheduled). You
will not, however, receive any further Consulting Fees from the Company, nor
will your stock options continue to vest after the termination of the Consulting
Relationship.

(ii) Termination by the Company. The Company may terminate the Consulting
Relationship immediately upon your willful material breach of this Agreement or
any other written agreement between you and the Company. In that event, you will
not be entitled to any further compensation or benefits from the Company,
including (without limitation) any further Severance Payment, Health Insurance
Payments or continued vesting. Any expiration of those stock options will be in
accordance with the terms of the equity incentive plans and/or related stock
option agreements pursuant to which they were issued. For the purposes of this
Agreement, and for avoidance of doubt, the term “willful” in the context of a
“willful material breach” shall mean an act (or an omission) that is done
knowingly and intentionally, as distinguished from an act (or an omission) done
carelessly, accidentally or inadvertently, including (but not limited to)
uncooperative, disruptive, divisive or abusive behavior in performance of the
consulting duties in any manner reasonably likely to cause demonstrative harm to
the Company’s business or reputation or resulting in damage to the Company.

(e) Protection of Information. You agree that, during the Consulting Period and
thereafter, you will not use or disclose any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing the Consulting Services. Any and all work product you create in
the course of performing the Consulting Services will be the sole and exclusive
property of the Company. You hereby assign to the Company all right, title, and
interest in all inventions, techniques, processes, materials, and other
intellectual property developed in the course of performing the Consulting
Services.



--------------------------------------------------------------------------------

5. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned, are not entitled to, and will
not receive from the Company any additional compensation (including base salary,
bonus, incentive compensation, vacation pay, or equity), severance, or benefits
after the Separation Date, with the exception of any vested right you may have
under the express terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account) or any vested options.

6. Expense Reimbursements. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

7. Return of Company Property. No later than seven (7) days following the
Separation Date, you will return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control,
including, but not limited to, Company files, notes, drawings, records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, facsimile machines and servers), and credit
cards; and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You agree that you will make a diligent search to locate any such
documents, property and information. If you have used any personally owned
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
within ten (10) days after the Separation Date, you will provide the Company
with a computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems;
and you agree to provide the Company access to your system as requested to
verify that the necessary copying and/or deletion is done. The Company will
provide you with any documents or information needed for the performance of your
Consulting Duties on an as needed basis. The Company will also provide you with
copies of those documents that are mutually agreed by you and the Company to be
necessary for (i) your defense of any currently existing litigation in which you
are named as a party and (ii) your defense of future claims, if any, brought
against you in connection with your former position as a director and officer of
the Company, in each case of (i) and (ii) subject to customary privilege and
privacy assertions and discovery objections. You agree and represent that you
will not use the foregoing documents or information for any other purpose.

8. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Confidentiality, Non-Solicitation and Ownership Agreement
and your Employee Proprietary Information and Inventions Agreement (California)
between you and the Company.

9. Nondisparagement. You agree not to disparage the Company, or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; and the Company agrees not to
disparage you in any manner likely to be harmful to you, your business or
personal reputation; provided that both you and the Company may respond
accurately and fully to any question, inquiry or request for information when
required by legal process. The Company’s obligations under this section are
limited to Company officers and directors.

10. Cooperation and Assistance. You agree that you will not voluntarily provide
assistance, information or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with any claim or
cause of action of any kind brought against the Company, nor will you induce or
encourage any person or entity to bring such claims. However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law. Further, you agree to
voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company’s counsel, for preparing for and providing deposition testimony, and for
preparing for and providing trial testimony. The Company will reimburse you for
reasonable out-of-pocket expenses incurred by you in connection with these
activities, but only if those expenses were pre-approved by the Company in
writing.

11. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement will not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

12. The Company’s Release of Claims. The Company hereby releases you from any
and all claims, liabilities, or obligations of every kind and nature, whether
they are known or unknown, arising out of, or in any way related to, events,
acts, conduct, or omissions that occurred prior to or on the date the Company
signs this Agreement; provided, however, that this release by the Company will
not extend to any claims arising at any time out of your obligations to protect
the Company’s confidential, proprietary or trade secret information; any claims
arising from your willful misconduct which results in material injury to the
Company; or any criminal acts of yours. The Company represents that as of the
date this Agreement is signed, it is unaware of any such claims against you.



--------------------------------------------------------------------------------

13. Your Release of Claims.

(a) General Release. In exchange for the severance benefits and other
consideration provided to you by this Agreement that you are not otherwise
entitled to receive, you hereby generally and completely release the Company,
and its current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to your signing
this Agreement.

(b) Scope of Release. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended).

(c) Exceptions to Release. You are not releasing any claim that cannot be waived
under applicable state or federal law or any rights you have to file or pursue a
claim for workers’ compensation or unemployment insurance, and you are not
releasing any rights that you have to be indemnified (including any right to
reimbursement of expenses, if applicable) arising under applicable law, the
certificate of incorporation or by-laws (or similar constituent documents of the
Company), any indemnification agreement between you and the Company, or any
directors’ and officers’ liability insurance policy of the Company. The
foregoing notwithstanding, nothing in this Agreement will prevent you from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or the California
Department of Fair Employment and Housing, except that you acknowledge and agree
that you will not recover any monetary benefits in connection with any such
claim, charge or proceeding with regard to any claim released herein. Nothing in
this Agreement will prevent you from challenging the validity of the release in
a legal or administrative proceeding. Nothing in this Agreement will affect your
rights, if any, under any agreement you may have with Astoria Capital
Management. You are also not releasing the Company from any obligations
undertaken in this Agreement.

14. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA. You also acknowledge that
the consideration provided for in this Agreement exceeds the amount to which you
otherwise were already entitled. You further acknowledge that you have been
advised by this writing, as required by the ADEA, that: (a) your release of ADEA
claims does not apply to any rights or claims that arise after the date you sign
this Agreement; (b) you should consult with an attorney prior to signing this
Agreement; (c) you have twenty-one (21) days to consider this Agreement
(although you may choose to voluntarily sign it sooner); and (d) you have seven
(7) days following the date you sign this Agreement to revoke it, with such
revocation to be effective only if you deliver written notice of revocation to
the Company within the seven (7)-day period. Nevertheless, the termination of
your employment and your resignation as a member of the Company’s Board of
Directors, is effective immediately, and not revocable.

15. Section 1542 Waiver. THE PARTIES UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the releases herein, which
include claims which may be unknown to the parties at present, the parties
acknowledge having read and understood Section 1542 of the California Civil
Code, which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The parties hereby expressly waive and relinquish all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to their release of any unknown or unsuspected claims herein.

16. Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.



--------------------------------------------------------------------------------

17. Dispute Resolution. Any dispute arising under this Agreement will be
resolved in accordance with the procedures provided in section 9 of the Amended
Severance Agreement.

18. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
its subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California without regard to conflict of laws principles.
Any ambiguity in this Agreement will not be construed against either party as
the drafter. Any waiver of a breach of this Agreement will be in writing and
will not be deemed to be a waiver of any successive breach. This Agreement may
be executed in counterparts and facsimile signatures will suffice as original
signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me. You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within twenty-one
(21) days.

We wish you the best in your future endeavors.

Sincerely,

TIGERLOGIC CORP.

 

By:  

/s/    Richard W. Koe

  Richard W. Koe   Interim Chief Executive Officer

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/    Carlton H. Baab

Carlton H. Baab

February 26, 2009

Date